                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                                PIKEVILLE


 UNITED STATES OF AMERICA,                           CRIMINAL NO. 7:17-6-KKC
      Plaintiff,


                                                                ORDER
 V.

 SCOTT DEWAYNE TACKETT,
      Defendant.


      This matter is before the Court on the Defendant’s Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255 (DE 173) and United States Magistrate Judge

Edward B. Atkins’ Recommended Disposition (DE 178). Judge Atkins recommended that

the Defendant’s Motion be denied. (DE 178 at 6.) No objections have been filed as to his

recommendation. The Court, after reviewing the Defendant’s Motion and applicable law,

agrees with Judge Atkins’ Recommended Disposition.

      Accordingly, the Court, being sufficiently advised, HEREBY ORDERS as follows:

      (1) Judge Atkins’ Recommended Disposition (DE 178) is ADOPTED as the

          Court’s opinion.

      (2) The Defendant’s Motion to Vacate, Set Aside, or Correct Sentence (DE 173) is

          DENIED.

      (3) A Certificate of Appealability SHALL NOT ISSUE because the Defendant has

          not made a substantial showing of the denial of a Constitutional right. See 28

          U.S.C. § 2253(c).




                                           1
(4) A separate judgment shall issue.

Dated April 18, 2019.




                                       2
